COWART, Judge.
We construe the modification award of exclusive possession of the husband’s one-half interest in the prior marital home to the wife for life to be the adjudication of a spousal support obligation (of shelter in kind) which is always subject to modification on a showing of a substantial change in circumstances. As construed, we uphold this support award because it is based on a finding by the trial court of the wife’s need and the husband’s ability which is a factual finding with a presumption of correctness. See Kuvin v. Kuvin, 442 So.2d 203 (Fla. 1983); Conner v. Conner, 439 So.2d 887 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Duncan v. Duncan, 379 So.2d 949 (Fla.1979); Cone v. Cone, 449 So.2d 867 (Fla. 5th DCA 1984). See also Silver and Pollock, Awards of Exclusive Possession of Marital Residence, 58 Fla.Bar J. 301 (1984).
AFFIRMED.
ORFINGER, C.J., and STROKER, R.J., Associate Judge, concur.